Exhibit 10.1





Summary Sheet of Ameren Corporation Non-Management Director Compensation
(revised by Ameren
Corporation’s Board of Directors on August 8, 2008 and effective as of September
1, 2008 except as
described below)



     
$50,000
 
Base cash annual retainer payable in twelve equal installments;
 
1,000 Shares
(in effect through
December 31, 2008)
Approximately $80,000
of shares (effective January 1, 2009)
 
 
Shares of the Company’s common stock to be awarded to new
Directors upon election and annually to all Directors on or about
January 1 of each year;
 
$1,500
 
Fee for attendance (in person or telephonically) at each meeting of
the Board;
 
$1,500
 
 
Fee for attendance (in person or telephonically) at each meeting of
Board Committees;
 
$20,000
 
Additional annual cash retainer for Lead Director;
 
$15,000
 
Additional annual cash retainer for Audit and Risk Committee Chairman;
 
$10,000
 
Additional annual cash retainer for all other Committee Chairmen
(currently Human Resources Committee, Nominating and Corporate
Governance Committee, Nuclear Oversight Committee and Public Policy Committee);
 
$10,000
 
Additional annual cash retainer for Audit and Risk Committee
members; and
 
$5,000
 
Additional annual cash retainer for members of all other Committees;
Customary and usual travel expenses to be reimbursed and eligibility to
participate in a nonqualified deferred compensation program.



 